Citation Nr: 1312937	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-44 716	)	DATE
	)


On appeal from the Department of Veterans Affairs 
Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a left elbow fracture and dislocation with a fracture of the radial head and posterior subluxation of the elbow status post left radial head replacement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from August 2004 to February 2006 and from October 2006 to November 2007.  He also had a period of active duty for training from January 2004 to February 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

In July 2012, prior to the promulgation of a decision in this appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, VA received a July 2012 letter from the Veteran requesting that his appeal in this matter be withdrawn.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
JESSICA J. WILLS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


